Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00184-CV

                    IN THE INTEREST OF K.P.N., D.F.N., AND S.H.N.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01795
                          Honorable Peter A. Sakai, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment is AFFIRMED. It is
ORDERED that no costs be assessed against appellant in relation to this appeal. See TEX. R. APP.
P. 20.1.

       SIGNED October 27, 2021.


                                                _____________________________
                                                Lori I. Valenzuela, Justice